DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant’s submission filed on 05/11/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/11/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Withdrawn Rejections
The nonstatutory double patenting rejection of claims 1, 6 and 39-40. 
The 35 U.S.C. § 112(a) and § 112(b) rejection of claims 1-7, 27, 30-43 and 45.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Alexis Cohen on 11/04/2021.
The application has been amended as follows: 
Cancel claims 45-48.
Allowable Subject Matter
Claims 1-7, 27 and 30-43 are allowed.
The following is an examiner’s statement of reasons for allowance: With respect to independent claim 1, prior art of record fails to teach or suggest in the claimed environment an organ care system for maintaining an explanted heart at a near physiologic condition as arranged in the instant claims more specifically comprising: a first electrode is placed in the aortic bloodstream conduit of the explanted heart and a heater to maintain the explanted heart at a temperature between 26° and 37° C as described in the instant claim 1.
The closest prior art is represented by Minten US 5,716,378 cited in the IDS filed 08/26/2019 however, Minten fails to disclose an organ care system for maintaining an explanted heart at a temperature between 26° and 37°C, wherein a first electrode is placed in the aortic bloodstream conduit of the explanted heart as required by claims 1-7, 27 and 30-43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571)272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LYDIA EDWARDS/Primary Examiner, Art Unit 1796